DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 15, 2022 is acknowledged.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 1-13 are pending in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filament, fiber, and matrix must be numbered and pointed out in the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-13 recite “An orthopedic implant of claim…” However, these should recite “The orthopedic implant of claim…” since the implant was recited in previous claims.
Claim 5 recites the limitation “a continuous reinforced composite filament”. However, “a continuous reinforced composite filament” was recited in claim 1. Therefore, Examiner evaluated the claim as reciting “the [[a]] continuous reinforced composite filament.”
Claim 6 recites the limitation “a single continuous reinforcing fiber”. However, “a continuous bioabsorbable reinforcing fiber or fiber bundle” was recited in claim 1. Therefore, Examiner evaluated the claim as reciting “a single one of the continuous bioabsorbable reinforcing fiber.”
Claim 7 recites the limitation "the continuous bioabsorbable glass fiber". There is insufficient antecedent basis for this limitation in the claim. Therefore, Examiner has withdrawn this claim and its dependent, claim 8, from examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calvert et al. (US 2006/0041262), hereinafter “Calvert”.
Regarding claim 1, Calvert discloses an orthopedic implant (FIGS. 1-4) comprising a continuous reinforced composite filament (“a single strand wire that is coiled or looped upon itself”) in a freely predetermined fiber orientation in multiple continuous successive layers (¶57), wherein the continuous reinforced composite filament comprises a bioabsorbable polymer matrix (¶91) and a continuous bioabsorbable reinforcing fiber bundle (¶91), and whereby the continuous bioabsorbable reinforcing fiber or fiber bundle of consecutive layers at least partly intermingles and/or intertwines forming a three dimensionally interlocked continuous fiber structure (FIGS. 1-4).  
Regarding claim 2, Calvert discloses the orthopedic implant of claim 1, wherein the implant comprises one or more holes (hole through 20), whereby said holes are encircled at least once by the continuous reinforced composite filament (FIG. 2).  
Regarding claim 3, Calvert discloses the orthopedic implant of claim 1, wherein the continuous bioabsorbable reinforcing fiber or fiber bundle is a continuous bioabsorbable fiber bundle (¶91).  
Regarding claim 4, Calvert discloses the orthopedic implant of claim 1, wherein the orthopedic implant comprises 2 to 200, preferably from 2 to 20, more preferably from 2 to 10, most preferably from 2 to 6 layers of the reinforced composite filament (FIGS. 1-4).  
Regarding claim 5, Calvert discloses the orthopedic implant of claim 1, wherein the average filament diameter of the continuous reinforced composite filament is from 0.05 mm to 20 mm, preferably from 0.5 mm to 3.0 mm, more preferably from 0.8 mm to 2.0 mm (¶24, ¶57).  
Regarding claim 6, Calvert discloses the orthopedic implant of claim 1, wherein the average fiber diameter of a single one of the continuous bioabsorbable reinforcing fiber is from 1 to 35 pm, preferably from 5 to 30 pm, more preferably from 10 to 15 pm.  Claim 1 is written in alternative form where either a fiber or a fiber bundle is required, and both are not required, therefore any subsequent limitations to one or the other, i.e., the fiber instead of the fiber bundle is considered optional and only required if fiber is present. 
Regarding claim 9, Calvert discloses the orthopedic implant of claim 1, wherein the bioabsorbable polymer matrix is selected from a group consisting of bioabsorbable polyesters, PLLA (poly-L-lactide), PDLLA (poly-DL-lactide), PLDLA, PGA (poly-glycolic acid), PLGA (poly-lactide-glycolic acid), PCL (polycaprolactone), PLLA-PCL and combinations thereof (¶17).  
Regarding claims 10-12, Calvert discloses the orthopedic implant of claim 1, but is silent regarding is silent regarding wherein the continuous reinforced composite filament is deposited by a three dimensionally controlled fiber strand feeding machine in a predetermined fiber orientation in continuous successive layers to form a filament preform and the said preform is molded in a mold to form a final shape of the orthopedic implant, or wherein the filament preform is compression molded in a mold to form the final shape of the orthopedic implant, or wherein the filament preform is injection molded in a mold to form the final shape of the orthopedic implant. It is noted that the device of Calvert appears to be substantially identical to the device claimed, although possibly produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Regarding claim 13, Calvert discloses the orthopedic implant of claim 1, wherein the orthopedic implant consists of the reinforced composite filament (FIGS. 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775